Plaintiff in error, C.M. Brown, was convicted on a charge of grand larceny, and was sentenced to be imprisoned in the penitentiary for a term of two years. From the judgment an appeal was taken by filing in this court on June 21, 1920, a petition in error with case-made. No brief has been filed and no appearance made on behalf of plaintiff in error in this court. When the case was called on the assignment, it was submitted on the record.
The information charges the theft of 750 pounds of seed cotton, of the value of $134.45, the personal property of I.V. Pendergrass. The evidence for the state to support the allegations of the information is undisputed. The information is sufficient, and the instructions of the court fully cover the law of the case. Finding no prejudicial error in the record, the judgment of the lower court is affirmed.
MATSON and BESSEY, JJ., concur. *Page 27